23 U.S. 502 (____)
10 Wheat. 502
The PALMYRA.
DEPAU, Claimant.
Supreme Court of United States.

It was suggested by the Attorney General, (with whom was Mr. Hayne,) for the appellants.
Mr. Tazewell, contra.
*503 Mr. Chief Justice MARSHALL delivered the opinion of the Court.
The Court has had the question submitted in this cause under consideration, and is of opinion, that the appeal is not well taken. The decree of the Circuit Court was not final in the sense of the act of Congress. The damages remain undisposed of, and an appeal may still lie *504 upon that part of the decree awarding damages. The whole cause is not, therefore, finally determined in the Circuit Court; and we are of opinion that the cause cannot be divided, so as to bring up successively distinct parts of it.
The case in 3 Cranch, 179. is essentially different. In that case, which was an appeal in an equity cause, there was a decree of foreclosure and sale of the mortgaged property. The sale could only be ordered after an account taken, or the sum due on the mortgage ascertained in some other way; and the usual decree is, that unless the defendant shall pay that sum in a given time, the estate shall be sold. The decree of sale therefore is, in such a case, final upon the rights of the parties in controversy, and leaves ministerial duties only to be performed.
Appeal dismissed.[a]
NOTES
[a]  See Young v. Grundy, 6 Cranch, 51. Gibbons v. Ogden, 6 Wheat. Rep. 448.